DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Per the 07/29/2021 amendment:
Claims 1-2, 4, 7-11, 13-17 and 20 are currently amended
Claims 5, 12, 18 are cancelled.
Claims 21-23 are newly presented.
Claims 1-4, 6-11, 13-17 and 19-23 are now pending.

Response to Arguments

Applicant’s arguments, see page 13-14 of Remarks, filed 07/29/2021, with respect to the objection and obviousness rejection(s) have been fully considered and are persuasive.  The objection of Claim 2 is withdrawn. The rejections of Claims 1-4, 6-11, 13-17 and 19-20 have been withdrawn. 

Allowable Subject Matter

Claims 1-4, 6-11, 13-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.
	In particular, the amended language of independent Claims 1, 8 and 15, namely “indicating location, between a second bit of a byte and a seventh bit of the byte”, overcomes previously cited prior art by virtue of being novel. While prior art does disclose indicating location of a binary value within a message, no prior art discloses indicating a location specifically between the second and seventh bit of the byte in regards to a first message binary value. Upon a search of Open Platform Communications (OPC) Unified Architecture (UA) standards, which is referred to in paragraph 1 of the instant spec, no reference to mapping location between the second and seventh bit of a byte was found. A similar search of the 3GPP standards elicited no prior art disclosing this specific mapping. Therefore, for this reason independent claims 1, 8 and 15 are in condition for allowance for each disclosing this novel limitation of mapping location between the second and seventh bit. Subsequent dependent claims are allowable for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412